EXHIBIT 10.1


AMENDMENT NO. 1
TO EMPLOYMENT AGREEMENT


This Amendment No. 1 (this “Amendment”) to the Employment Agreement (the
“Agreement”) dated March 29, 2013, by and between The Pulse Network, Inc., a
Nevada corporation (“Employer”), and The Pulse Network, Inc., a Massachusetts
corporation and wholly owned subsidiary of Employer (“Subsidiary”) and Stephen
Saber (“Executive”) is entered into June 27, 2014. Employer, Subsidiary and
Executive may be collectively referred to herein as the “Parties”.


RECITAL


WHEREAS, the Parties have entered into the Agreement and wish to further amend
the Agreement, as set forth herein.


NOW THEREFORE, in consideration of covenants and agreements contained herein and
such other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by each of the Parties hereto, the Parties agree as
follows:


1. Definitions. All defined terms used herein shall have the meaning assigned to
them in the Agreement unless otherwise defined herein, and all of the terms of
the Agreement shall continue to apply unless as amended hereby.


2. Amendment to Section 3 of the Agreement. Section 3(a) of the Agreement is
amended to (i) change “$350,000.00” to “$250,000.00” and (ii) delete in its
entirety the sentence that states “[e]xecutive’s base salary shall increase by
7% on April 1 of each year, based on the salary due to Executive in the year
prior to each such increase.” Section 3(b) of the Agreement is amended to change
“1.5%” to “0.00%”


3. Continuing Effect of the Agreement. Except as specifically set forth herein,
the Agreement shall remain in full force and effect and shall not be waived,
modified, superseded or otherwise affected by this Amendment. This Amendment is
not to be construed as a release, waiver or modification of any of the terms,
representations, warranties, covenants, rights or remedies set forth in the
Agreement, except as specifically set forth herein.


4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of Massachusetts.


5. Counterparts. This Amendment may be executed in several counterparts and by
scanned e-mail attachment, and each such counterpart or scanned e-mail
attachment so executed shall constitute one and the same Amendment.


6. Effective Date. This Amendment is effective retroactively to January 1, 2014.


7. Entire Agreement. The Agreement and this Amendment, and the exhibits and
schedules delivered pursuant to the Agreement contain all of the terms and
conditions agreed upon by the Parties relating to the subject matter of the
Agreement and supersede all prior agreements, negotiations, correspondence,
undertakings, and communications of the Parties, whether oral or written,
respecting that subject matter.


 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.
 
 

Employer:           THE PULSE NETWORK, INC.,     a Nevada corporation          
  By:
/s/ Stephen Saber
  Date: June 27, 2014 Name:
Stephen Saber
    Title:
Chief Executive Officer
 
 
        Subsidiary:            
THE PULSE NETWORK, INC.,
   
a Massachusetts corporation
            By:
/s/ Nicholas Saber
  Date: June 27, 2014 Name: Nicholas Saber     Title: President            
EXECUTIVE
             
/s/ Stephen Saber
  Date: June 27, 2014  
Stephen Saber
   

 
 
2

--------------------------------------------------------------------------------